DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.
 
This action is in response to the arguments filed on 02/09/2021.  Claims 1-20 have been considered and are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea  without significantly more. 

Regarding Claim 1:
For Step 1, the claim is a process so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “dividing a trip history of….”   The “dividing” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating training datasets...” The “generating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “associating a candidate neighboring entity as a useful neighbor...” The “associating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “combining the user trip...” The “combining” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “associating a trip having...” The “associating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim does recite additional elements: “a server computer,” “acquiring,” “applying a distance function to each of the training datasets of the candidate neighboring entities and the user validation datasets to identify useful neighbors;”  “applying a similarity function to the combined dataset, wherein a sum of similarities between a given trip and all other trips in the combined dataset is computed; and outputting the prediction to an associated user.”
The step “applying a distance function to each of the training datasets of the candidate neighboring entities and the user validation datasets to identify useful neighbors;” recites a category of mathematical concepts.  The claim recites a combination of “mental processes” and “mathematical concepts.”

The step “applying a similarity function to the combined dataset, wherein a sum of similarities between a given trip and all other trips in the combined dataset is computed” recites a category of mathematical concepts.  The claim recites a combination of “mental processes” and “mathematical concepts.”

The “output” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  Here the “output” step  
was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by [0075] of McGavran et al. (US 2014/0279723 A1) and [0015] and [0028] of Weinstein (US 2016/0098522 A1). In addition, the claimed output  step amounts to transmitting data from a server over a network. transmitting data over a network, e.g., using the Internet to gather data, has been recognized by the Courts as well-understood, routine and conventional,  Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 See MPEP 2106.05(d).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server computer to perform the claim steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 2:
Claim 2, which incorporates the rejection of claim 1, recites further limitations such as “before associating the trip having the highest similarity with the prediction, weighting the similarities of the each trip by a measure corresponding to a frequency of the trip appearing in the combined dataset; and associating the trip having the highest weighted similarity with the prediction” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 3:
Claim 3, which incorporates the rejection of claim 1, recites further limitations such as “…applying ….to the user validation dataset and the user training dataset to; applying …to the user validation dataset and the neighbor training dataset to generate a …” that are part of the abstract idea and do not amount to an inventive concept.

Claim 3 does recite and additional elements: distance function; compute a first distance; and second distance do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea.

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  The claim is ineligible.
Regarding Claim 4:
Claim 4, which incorporates the rejection of claim 3, recites further limitations such as “…applied to corresponding entities in the user validation dataset and the user training dataset” that are part of the abstract idea and do not amount to an inventive concept.

Claim 4 does recite additional elements: the distance function and compute the first distance and to corresponding entities in the user validation dataset and the neighbor training dataset to compute the second distance.

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  The claim is ineligible.

Regarding Claim 5:
Claim 5, which incorporates the rejection of claim 4, recites further limitations such as “…a number of trips in each of the training datasets and the user validation set are equal” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 6:
Claim 6, which incorporates the rejection of claim 3, recites further limitations such as “is applied to every combination of entities in the user validation dataset and the user training dataset” that are part of the abstract idea and do not amount to an inventive concept.
Claim 6 does recite an additional element:  the distance function and compute the first distance and to every combination of entities in the user validation dataset and the neighbor training dataset to compute the second distance.

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  The claim is ineligible.

Regarding Claim 7:
Claim 7, which incorporates the rejection of claim 1, recites additional elements “…the distance function is defined as a function of a pairwise-squared Euclidean distances between trips ….” that are part of the abstract idea and do not amount to an inventive concept.
Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  The claim is ineligible.

Regarding Claim 8:
Claim 8, which incorporates the rejection of claim 1, recites further limitations such as “each trip is specified by coordinates of a trip's origin and coordinates of a trip's destination” that are part of the abstract idea and do not amount to an inventive concept.  The claim is ineligible.
Regarding Claim 9:
Claim 9, which incorporates the rejection of claim 1, recites further limitations such as “t before dividing the trip history of the given user into the user training dataset and the user validation dataset, generating trip entities using the trip history, wherein each entity is associated with a trip taken at a predetermined time slot” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 10:
Claim 10, which incorporates the rejection of claim 1, recites further limitations such as “the time slot is selected from a group consisting: a day of the week; a time of day; and a combination of the above” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 11:
For Step 1, the claim is a process so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “associating a candidate neighboring entity as a useful neighbor...” The “associating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “combining the user trip...” The “combining” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “associating a trip having...” The “associating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim does recite additional elements: “processor,” “a server computer,” “applying a distance function to each of the training datasets of the candidate neighboring entities and the user validation datasets to identify useful neighbors;”  “applying a similarity function to the combined dataset, wherein a sum of similarities between a given trip and all other trips in the combined dataset is computed; and outputting the prediction to an associated user.”

The step “applying a distance function to each of the training datasets of the candidate neighboring entities and the user validation datasets to identify useful neighbors;” recites a category of mathematical concepts.  The claim recites a combination of “mental processes” and “mathematical concepts.”

The step “applying a similarity function to the combined dataset, wherein a sum of similarities between a given trip and all other trips in the combined dataset is computed” recites a category of mathematical concepts.  The claim recites a combination of “mental processes” and “mathematical concepts.”
The “output” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  Here the “output” step  
was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by [0075] of McGavran et al. (US 2014/0279723 A1) and [0015] and [0028] of Weinstein (US 2016/0098522 A1). In addition, the claimed output  step amounts to transmitting data from a server over a network. transmitting data over a network, e.g., using the Internet to gather data, has been recognized by the Courts as well-understood, routine and conventional,  Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 See MPEP 2106.05(d).


The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a hardware processor and a server computer to perform the claim steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 12:
Claim 12, which incorporates the rejection of claim 11, recites further limitations such as “before associating the trip having the highest similarity with the prediction, weighting the similarities of the each trip by a measure corresponding to a frequency of the trip appearing in the combined dataset; and associating the trip having the highest weighted similarity with the prediction” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 13:
Claim 13, which incorporates the rejection of claim 11, recites further limitations such as “…applying ….to the user validation dataset and the user training dataset to; applying …to the user validation dataset and the neighbor training dataset to generate a …” that are part of the abstract idea and do not amount to an inventive concept.

Claim 13 does recite and additional elements: distance function; compute a first distance; and second distance do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea.

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  The claim is ineligible.
Regarding Claim 14:
Claim 14, which incorporates the rejection of claim 13, recites further limitations such as “…applied to corresponding entities in the user validation dataset and the user training dataset” that are part of the abstract idea and do not amount to an inventive concept.

Claim 14 does recite additional elements: the distance function and compute the first distance and to corresponding entities in the user validation dataset and the neighbor training dataset to compute the second distance.

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  The claim is ineligible.

Regarding Claim 15:
Claim 5, which incorporates the rejection of claim 4, recites further limitations such as “…a number of trips in each of the training datasets and the user validation set are equal” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 16:
Claim 16, which incorporates the rejection of claim 13, recites further limitations such as “is applied to every combination of entities in the user validation dataset and the user training dataset” that are part of the abstract idea and do not amount to an inventive concept.

Claim 16 does recite an additional element:  the distance function and compute the first distance and to every combination of entities in the user validation dataset and the neighbor training dataset to compute the second distance.

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  The claim is ineligible.

Regarding Claim 17:
Claim 17, which incorporates the rejection of claim 11, recites additional elements “…the distance function is defined as a function of a pairwise-squared Euclidean distances between trips ….” that are part of the abstract idea and do not amount to an inventive concept.
Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  The claim is ineligible.

Regarding Claim 18:
Claim 18, which incorporates the rejection of claim 11, recites further limitations such as “each trip is specified by coordinates of a trip's origin and coordinates of a trip's destination” that are part of the abstract idea and do not amount to an inventive concept.  The claim is ineligible.
Regarding Claim 19:
Claim 19, which incorporates the rejection of claim 11, recites further limitations such as “before dividing the trip history of the given user into the user training dataset and the user validation dataset, generating trip entities using the trip history, wherein each entity is associated with a trip taken at a predetermined time slot” that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 20:
Claim 20, which incorporates the rejection of claim 11, recites further limitations such as “the time slot is selected from a group consisting: a day of the week; a time of day; and a combination of the above” that are part of the abstract idea and do not amount to an inventive concept.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chidlovskii (US 2013/0317884 A1, hereinafter referred to as Chidlovskii), in view of Sahigara et al. (“Defining a novel k-nearest neighbours approach to assess the applicability domain of a QSAR model for reliable predictions,” hereinafter referred to as Sahigara), and Froehlich et al. (“ Route Prediction from Trip Observations,” hereinafter referred to as Froehlich), and further in view of LEHMANN et al. (US 2011/0246404 A1, hereinafter referred to as LEHMANN).

As to claim 1, Chidlovskii teaches a computer-implemented method for predicting trips specific to a given user, the method comprising: 
 at a server computer:
acquiring a first dataset of trip histories taken in a given transportation network (see paragraphs [0015], [0027], [0029], [0032] and [0050]-[0051]…information may be collected by the ATV systems 186-190 corresponding to ticketing operations including transportation usage data, ticketing receipt data, congestion data, and the
like...electronic validation records pertaining to the entry of travelers 192-196 onto a vehicle 150 of the transportation system 140 may be collected as the validation information 142);
dividing a trip history of a given user at a specific time  two subsets (a subset of travelers, [0064] and [0089]), and a second subset being a user validation dataset (see paragraphs [0015]…generating validation sequences for at least some of the plurality of travelers in accordance with the acquired validation information and the selected destination stops for each of the set of origin stops, and segmenting each validation sequence into a set of subsequences, each subsequence including an origin stop, at least one inferred destination stop, and a time segment associated with the timestamp corresponding to the origin stop;  [0033]...validation sequence may be segmented into subsequences, each of which corresponds to an origin and destination at a particular time to teach the limitation).
Chidlovskii teaches a subset of travelers in [0064] and [0089] but fails to explicitly teach:
a first subset being into a user training dataset;
generating training datasets each associated with candidate neighboring entities;
applying a distance function to each of the training datasets of the candidate neighboring entities and the user validation datasets to identify useful neighbors; 
associating a candidate neighborinq entity as a useful neighbor based on a comparison of distances generated from the distancing function;
combining the user trip history and the trip history of each useful neighbor into a
second dataset, the second dataset augmenting the user trip history to improve a
prediction;
applying a similarity function to the given trip and other trips in the combined dataset to generate representative trips;
associating a trip having the highest similarity with a prediction for a future trip the given user will take in the transportation network; and 
outputting the prediction to an associated user device.
However, Sahigara teaches:
associating a candidate neighborinq entity as a useful neighbor based on a comparison of distances generated from the distancing function (see page 2 of 9, left column…    the nearest neighbour method provides density estimates depending on the Euclidean distance to the k-th nearest data point…;…rather than defining a general threshold as in all the distance-based approaches, each training sample in this approach was associated with its individual threshold…; page 2 of 9 to page 3 of 9, right  column...Defining thresholds for training samples…a)…First of all, the distances of each training sample…; d)… the ordered distances of each i-th training sample from all other n - 1 training samples are compared with the Ref Val. If the distance value of
the i-th sample from its given j-th training neighbour (where 1 ≤ j ≤ n–1) is less than or equal to the Ref Val, then that distance value is retained, otherwise is discarded…; e) Finally, each i-th training sample is associated with a threshold ti which defines the width of its neighbourhood…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chidlovskii with the teaching of Sahigara to add a thresholding of distances to Chidlovskii’s system.  One would have been motivated to combine the teaching of Chidlovskii with the teaching of Sahigara to use thresholds that have a great influence in characterizing the average distances (AD) for reliable predictions, as suggested by Sahigara (page 2 of 9, right column, Defining thresholds for training samples). 
Froehlich teaches:
applying a distance function to each of the training datasets of the candidate neighboring entities and the user validation datasets to identify useful neighbors (see page 6/13, right column…Our similarity measure is a version of the Hausdorff distance algorithm, sometimes used in computer vision to compare object outlines [11]. Torkkola et al. [4] use a purely point-based algorithm for comparing two trips. Their similarity measure looks at the set of closest matches between the points in each of the two trips…. If the maximum of the minimum distances exceeds a threshold, the trips are declared dissimilar); and 
applying a similarity function to the given trip and other trips in the combined dataset to generate representative trips (see page 6/13 to page 7/13…Fig. 8; Fig. 9, and Fig. 10…
(a) The initial trip similarity matrix for the above trips …d) The final trip similarity matrix; 
From Trip Clusters to Routes…combine multiple trips into one representative route…);
combining the user trip history and the trip history of each useful neighbor into a second dataset, the second dataset augmenting the user trip history to improve a prediction (see page 3/13,  left column… GPS utilizes the Wide Area Augmentation System (WAAS) to assist in location accuracy.  GPS readings (see Figure 3). Outliers typically occur in isolation and appear as a wildly mistaken point along an otherwise reasonable sequence of GPS points…; page 5/13, Trip Similarity…Intuitively, trips that a driver takes along the same path should be considered the same route. To do this programmatically, we must formally define some notion of trip similarity. If two or more trips are similar, then we combine them into a route. This section shows how we assess the similarity of two trips. The algorithm relies solely on the (latitude, longitude) data from our filtered trips…; wherein using the broadest reasonable interpretation, Examiner interprets “two or more trips are similar” as data from an augmented dataset; page 6/13, right column...combine trips with the lowest scores (highest similarity) in our similarity matrix into trip clusters. We apply dendrogram clustering, which is a hierarchical clustering technique that recursively clusters data points (Figure 10f), to repeatedly combine trips until the lowest score in the similarity matrix exceeds a set threshold….;  page 7/13, right column….; page 13/13, left column… improve general route prediction (Figure 19)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination system of Sahigara and Chidlovskii to apply a distance function and a similarity function to the combination system of Sahigara and Chidlovskii  as taught by Froehlich above..  The modification would have been obvious because one of ordinary skill would be motivated to accurately predict a driver’s route as a function of the distance already driven, as suggested by Froehlich, (see abstract). 
However, LEHMANN teaches:
a first subset being into a user training dataset (see paragraphs [0011][0012]…user-specific trip data stored in the user's trip history…;  [0170], wherein using the broadest reasonable interpretation, Examiner interprets first trip history as the first subset of a user training dataset….);
generating training datasets each associated with candidate neighboring entities (see paragraph [0170] global trip history 411 comprises the trip history is of all registered users of the trip sharing service, for example first trip history 203 comprising trip data objects representing past trips of a first user of the trip sharing service, a second trip history 406 comprising trip data object representing past trips of a second user of the trip sharing service;  wherein using the broadest reasonable interpretation, Examiner interprets global trip history 411of the trip sharing service to teach the limitation; [0172], the set of input parameters is received at the start of the trip prediction algorithm and at the actual start of a trip via interface 405.  The input parameters received at the start of a trip can be attached to each trip data object of the trip history of a user and used for training the trip prediction algorithm...); and
associating a trip having a highest similarity with a prediction for a future trip the given user will take in the transportation network (see paragraphs [0035]...wherein, Examiner interprets ”if the neural network has learned that the user always drives from home to work on Monday mornings, and the trip prediction algorithm is executed on Saturday, then the trip prediction algorithm will predict the future trip to happen next Monday starting from home and having the destination 'work'” to teach the limitation); and 
outputting the prediction to an associated user device (see paragraphs [0045]… predicted trip with the highest probability value is returned as prediction result).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination system of Froehlich, Sahigara and Chidlovskii to add users’ trips histories to the combination system of Froehlich, Sahigara and Chidlovskii as taught by LEHMANN above.  The modification would have been obvious because one of ordinary skill would be motivated to predict trip with high accuracy and high probability of occurrence by a trip prediction algorithm, as suggested by LEHMANN ([0005]).

As to claim 2, which includes the rejection of claim 1, LEHMANN teaches before associating the trip having the highest similarity with the prediction, weighting the summed similarities of the each trip by a measure corresponding to a frequency of the trip appearing in the combined dataset; and associating the trip having the highest weighted similarity with the prediction (see paragraph [0035]... The weighted input parameters of all trip data objects of the trip history are used as input for training the neural network…..wherein, Examiner interprets “if the neural network has learned that the user always drives from home to work on Monday mornings, and the trip prediction algorithm is executed on Saturday, then the trip prediction algorithm will predict the future trip to happen next Monday starting from home and having the destination 'work'” to teach the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination system of Froehlich, Sahigara and Chidlovskii to add users’ trips histories to the combination system of Froehlich, Sahigara and Chidlovskii as taught by LEHMANN above.  The modification would have been obvious because one of ordinary skill would be motivated to predict trip with high accuracy and high probability of occurrence by a trip prediction algorithm, as suggested by LEHMANN ([0005]).

As to claim 3, which includes the rejection of claim 1, Froehlich teaches:
applying a distance function to the user validation dataset and the user training dataset to compute a first distance (see page 6/13, left column…Add together these point-segment distances to compute the total distance between Trip A and Trip B: TotalDistanceAB);
applying a distance function to the user validation dataset and the neighbor training dataset to generate a second distance (see page 6/13, left column…Repeat the above steps but this time compare Trip B to Trip A. This produces a 2nd asymmetric score: ScoreBA (Figure 8d)…);  
associating a candidate neighboring user as being a useful neighbor in response to the second distance being not greater than the first distance (see page 6/13, left column…
Add both scores together and divide by two to calculate the final similarity score. Set ScoreAB and ScoreBA equal to this final score thereby enforcing symmetry. A lower score indicates more similarity…; right column…Fig. 9…(a) When comparing Trip A to Trip B, the first comparison matches PA1 to TSB4. Thus all future point A matches must be to TSB4 or a segment with a greater index (e.g., TSB5, TSB6) in Trip B.
(b) The comparison from Trip B to Trip A is also ordered. Hence, PB4 is matched to TSA5 even though TSA3 is the closest geographically).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination system of Sahigara and Chidlovskii to apply a distance function and a similarity function to the combination system of Sahigara and Chidlovskii  as taught by Froehlich above..  The modification would have been obvious because one of ordinary skill would be motivated to accurately predict a driver’s route as a function of the distance already driven, as suggested by Froehlich, (see abstract). 

As to claim 4, which includes the rejection of claim 3, Froehlich teaches:
wherein the distance function is applied to corresponding entities in the user validation dataset and the user training dataset to compute the first distance and to corresponding entities in the user validation dataset and the neighbor training dataset to compute the second distance (see page 6/13, left column…Add together these point-segment distances to compute the total distance between Trip A and Trip B: TotalDistanceAB… Repeat the above steps but this time compare Trip B to Trip A. This produces a 2nd asymmetric score: ScoreBA (Figure 8d)…; page 6/13, right column…Our similarity measure is a version of the Hausdorff distance algorithm...).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination system of Sahigara and Chidlovskii to apply a distance function and a similarity function to the combination system of Sahigara and Chidlovskii  as taught by Froehlich above..  The modification would have been obvious because one of ordinary skill would be motivated to accurately predict a driver’s route as a function of the distance already driven, as suggested by Froehlich, (see abstract). 

As to claim 5, which includes the rejection of claim 4, Chidlovskii teaches wherein a number of trips in each of the training datasets and the user validation set are equal  (see paragraphs [0015]…generating validation sequences for at least some of the plurality of travelers in accordance with the acquired validation information and the selected destination stops for each of the set of origin stops, and segmenting each validation sequence into a set of subsequences, each subsequence including an origin stop, at least one inferred destination stop, and a time segment associated with the timestamp corresponding to the origin stop, and [0033]...validation sequence may be segmented into subsequences, each of which corresponds to an origin and destination at a particular time to teach the limitation).

As to claim 6, which includes the rejection of claim 3, Froehlich teaches wherein the distance function is applied to every combination of entities in the user validation dataset and the user training dataset to compute the first distance and to every combination of entities in the user validation dataset and the neighbor training dataset to compute the second distance (see page 5/13, right column, Trip Similarity…If two or more trips are similar, then we combine them into a route…; page 6/13, right column, Detecting Routes through Trip Similarity Clustering…To detect routes, we repeatedly combine trips with the lowest scores (highest similarity) in our similarity matrix into trip clusters. We apply dendrogram clustering, which is a hierarchical clustering technique that recursively clusters data points (Figure 10f), to repeatedly combine trips until the lowest score in the similarity matrix exceeds a set threshold…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination system of Sahigara and Chidlovskii to apply a distance function and a similarity function to the combination system of Sahigara and Chidlovskii  as taught by Froehlich above..  The modification would have been obvious because one of ordinary skill would be motivated to accurately predict a driver’s route as a function of the distance already driven, as suggested by Froehlich, (see abstract). 
As to claim 8, which includes the rejection of claim 1, Chidlovskii teaches wherein each trip is specified by coordinates of a trip's origin and coordinates of a trip's destination (see paragraph [0048]… GPS coordinates).

As to claim 9, which includes the rejection of claim 1, LEHMANN teaches:
before dividing the trip history of the given user into the user training dataset and the user validation dataset, generating trip entities using the trip history, wherein each entity is associated with a trip taken at a predetermined time slot (see paragraph [0074]…
global trip history is a trip history comprising the trip history of all registered users of the trip sharing service. Each trip history of a registered user comprises trip data objects representing past trips of said user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination system of Froehlich, Sahigara and Chidlovskii to add trip entities using the trip history to the combination system of Froehlich, Sahigara and Chidlovskii as taught by LEHMANN above.  The modification would have been obvious because one of ordinary skill would be motivated to predict trip with high accuracy and high probability of occurrence by a trip prediction algorithm, as suggested by LEHMANN ([0005]).

As to claim 10, which includes the rejection of claim 1, Chidlovskii teaches wherein the time slot is selected from a group consisting: a day of the week; a time of day; and a combination of the above (see paragraph [0056]… a first user may commute to work and back on every Monday, Tuesday, Thursday and Friday).

Claim 11 recites substantially the same functionalities recited in claim 1, and is directed to a system that performs the method of claim 1.  Chidlovskii teaches non-transitory storage device having stored thereon instructions (memory) and processor (see paragraphs [0014], [0036] and server (see paragraph [0057]).  Therefore, claim 11 is rejected for the same reasons as applied to claim 1 above.

Claim 12 recites substantially the same functionalities recited in claim 2, and is directed to a system that performs the method of claim 2.  Chidlovskii teaches non-transitory storage device having stored thereon instructions (memory) and processor (see paragraphs [0014], [0036] and server (see paragraph [0057]).  Therefore, claim 12 is rejected for the same reasons as applied to claim 2 above.

Claim 13 recites substantially the same functionalities recited in claim 3, and is directed to a system that performs the method of claim 3.  Chidlovskii teaches non-transitory storage device having stored thereon instructions (memory) and processor (see paragraphs [0014], [0036] and server (see paragraph [0057]).  Therefore, claim 13 is rejected for the same reasons as applied to claim 3 above.

Claim 14 recites substantially the same functionalities recited in claim 4, and is directed to a system that performs the method of claim 4.  Chidlovskii teaches non-transitory storage device having stored thereon instructions (memory) and processor (see paragraphs [0014], [0036] and server (see paragraph [0057]).  Therefore, claim 14 is rejected for the same reasons as applied to claim 4 above.

Claim 15 recites substantially the same functionalities recited in claim 5, and is directed to a system that performs the method of claim 5.  Chidlovskii teaches non-transitory storage device having stored thereon instructions (memory) and processor (see paragraphs [0014], [0036] and server (see paragraph [0057]).  Therefore, claim 15 is rejected for the same reasons as applied to claim 5 above.

Claim 16 recites substantially the same functionalities recited in claim 6, and is directed to a system that performs the method of claim 6.  Chidlovskii teaches non-transitory storage device having stored thereon instructions (memory) and processor (see paragraphs [0014], [0036] and server (see paragraph [0057]).  Therefore, claim 16 is rejected for the same reasons as applied to claim 6 above.

Claim 18 recites substantially the same functionalities recited in claim 8, and is directed to a system that performs the method of claim 8.  Chidlovskii teaches non-transitory storage device having stored thereon instructions (memory) and processor (see paragraphs [0014], [0036] and server (see paragraph [0057]).  Therefore, claim 18 is rejected for the same reasons as applied to claim 8 above.

Claim 19 recites substantially the same functionalities recited in claim 9, and is directed to a system that performs the method of claim 9.  Chidlovskii teaches non-transitory storage device having stored thereon instructions (memory) and processor (see paragraphs [0014], [0036] and server (see paragraph [0057]).  Therefore, claim 19 is rejected for the same reasons as applied to claim 9 above.

Claim 20 recites substantially the same functionalities recited in claim 10, and is directed to a system that performs the method of claim 10.  Chidlovskii teaches non-transitory storage device having stored thereon instructions (memory) and processor (see paragraphs [0014], [0036] and server (see paragraph [0057]).  Therefore, claim 20 is rejected for the same reasons as applied to claim 10 above.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chidlovskii (US 2013/0317884 A1, hereinafter referred to as Chidlovskii), in view of Sahigara et al. (“Defining a novel k-nearest neighbours approach to assess the applicability domain of a QSAR model for reliable predictions,” hereinafter referred to as Sahigara), and Froehlich et al. (“ Route Prediction from Trip Observations,” hereinafter referred to as Froehlich), and further in view of LEHMANN et al. (US 2011/0246404 A1, hereinafter referred to as LEHMANN), and Roth et al. (“Optimal Cluster Preserving Embedding of Nonmetric Proximity Data, hereinafter referred to as Roth).

As to claim 7, which includes the rejection of claim 1, Roth teaches wherein the distance function is defined as a function of a pairwise-squared Euclidean distances between trips (see page 1545, right column, 4 A k-Means FORMULATION FOR PAIRWISE CLUSTERING…matrix of squared Euclidian distances between a set of vectors… pairwise clustering…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination system of Froehlich, Sahigara and Chidlovskii to add a pairwise-squared Euclidean distances to the combination system of Froehlich, Sahigara, Chidlovskii and LEHMANN as taught by Roth above.  The modification would have been obvious because one of ordinary skill would be motivated to introduce a new embedding method for pairwise data into Euclidean vector spaces, the preservation of the cluster structure in the embedding space, as suggested by Roth, (see abstract).

Claim 17 recites substantially the same functionalities recited in claim 7, and is directed to a system that performs the method of claim 7.  Chidlovskii teaches non-transitory storage device having stored thereon instructions (memory) and processor (see paragraphs [0014], [0036] and server (see paragraph [0057]).  Therefore, claim 17 is rejected for the same reasons as applied to claim 7 above.

Response to Applicant’s arguments
Applicant's arguments on file on 02/09/2021 with respect to claims 1-20 have been considered but are not persuasive.

Claim Rejections - 35 U.S. C § 101
Argument 1
Applicant submits that the Examiner has not adequately shown that the claimed limitations are well-understood, routine, or conventional, and therefore shows that the claim as a whole integrates the recited (alleged) judicial exception into a practical application.
In the claimed invention, the performance of the prediction relies on the distance function. No distance function is employed in LEHMANN to augment its dataset. Therefore, it cannot be said that the claimed limitations are well-understood, routine or conventional.

Examiner’s response:
Examiner respectfully disagrees. Froehlich, page 6/13, right column, does teach distance function (Hausdorff distance Algorithm) as explained in the rejection above.  
The step "applying a distance function to each of the training datasets of the candidate
neighboring entities and the user validation datasets to identify useful neighbors;"
recites a category of mathematical concepts. The claim recites a combination of
"mental processes" and "mathematical concepts."
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  Here the “output” step  
was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by [0075] of McGavran et al. (US 2014/0279723 A1) and [0015] and [0028] of Weinstein (US 2016/0098522 A1), wherein “the “output” step is interpreted as no more than a recitation of generic computer structure that serves to perform generic computer functions, and functions that are well-understood, routine, and conventional (i.e. receiving, establishing, creating, revoking and transmitting invitations). In addition, the claimed output  step amounts to transmitting data from a server over a network. transmitting data over a network, e.g., using the Internet to gather data, has been recognized by the Courts as well-understood, routine and conventional,  Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 See MPEP 2106.05(d).


Argument 2
However, Applicant submits that the claims as a whole-recite steps with such specificity that they amount to significantly more as outlined in MPEP 2106. MPEP 2106 does not look at whether the claimed devices performing the steps are recited at a high-level of generality; it looks at whether the claimed steps are recited at a high-level of generality.

Examiner’s response:
Examiner respectfully disagrees.  The claim does recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
The claim as a whole merely describes how to “dividing a trip history …"; “generating training"; “associating a candidate…”; “combining the user..."; and “associating a trip…” These claimed steps, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer component.

The claimed computer components are recited at a high level of generality.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server computer to perform the claim steps amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. When viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (MPEP 2106.05(b)). The claim is not patent eligible.

Claim Rejections - 35 U.S. C § 103
Argument 1
In Lehman, a neighbor (second) user is assigned to a first user if the data objects have a matching score that falls below a threshold. This assignment is for a shared driver/passenger trip. In the claimed invention, the performance of the prediction relies on the distance function. No distance function is employed in LEHMANN to augment its
dataset. Instead, the trip histories of first and second users are matched using a similarity function. The similarity function is employed to make the prediction (using data from the augmented dataset). None of the references in the cited combination teach or suggest augmenting a user trip history to include trips from neighbors, and then using the augmented user trip history in a prediction computation.
Accordingly, Applicant submits that the claims do not read on the combination and are in condition for allowance. Notice of the same is respectfully requested.

Examiner’s response:
Examiner respectfully disagrees.  Froehlich teaches distance function to augment its
Dataset as shown above.  Therefore, the combination of Froehlich, Sahigara, Chidlovskii, and LEHMANN teach the limitation “augmenting a user trip history to include trips from neighbors, and then using the augmented user trip history in a prediction computation.

Argument 2
Applicant further submits that the dependent claims incorporate the limitations of the base claims on which they depend and are allowable for at least the reasons set forth above in support of base claims 1 and 11. In view thereof, Applicant respectfully requests removal of the rejection.
Examiner’s response:
Examiner respectfully disagrees.  No further arguments were made for the dependent claims. Therefore, Examiner respectfully maintains their rejection.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122